Citation Nr: 0517411	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-10 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a perforated right 
eardrum.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from March 21, 1959, to September 14, 1959.  This appeal 
arises from a February 2003 rating decision of the Department 
of Veterans Affairs (VA), regional office (RO) 



FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the appellant's 
claim.

2.  There is no competent evidence linking the appellant's 
hearing loss or right eardrum perforation with his period of 
ACDUTRA in 1959.


CONCLUSIONS OF LAW

1.  A hearing loss was not incurred or aggravated in service.  
38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.303 (2004).

2.  A perforated right eardrum was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
September 2002.  Since that letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC) issued in 
April 2003, and the supplemental statement of the case (SSOC) 
issued in June 2004, the appellant was provided with specific 
information as to why his claims for service connection were 
being denied, and of the evidence that was lacking.  

Finally, with respect to element (4), the Board notes that 
the RO's September 2002 letter contained a request that the 
appellant send "information describing additional evidence 
or the evidence itself," to VA.  There is no allegation from 
the appellant that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim.  In 
fact, in June 2004, following receipt of the SSOC, the 
appellant submitted a statement noting that he had no 
additional relevant evidence and wished his claim to be 
forwarded to the Board.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter was sent in September 2002, prior to the February 2003 
rating decision.  

VA and private treatment records have been obtained.  There 
is no indication that any additional available records have 
not been obtained.  The appellant's service medical records 
are not in the claims folder.  The RO has made multiple 
attempts to locate and obtain those records, including 
contacting the appellant's Louisiana National Guard unit and 
the National Personnel Records Center.  Those attempts have 
been unsuccessful.  The NPRC responded that the appellant's 
service medical records were likely destroyed in a fire at 
that facility in 1973, and no information as to any other 
possible location for the records has been discovered.  When 
an appellant's service medical records are unavailable, VA's 
duty to assist, and the Board's duty to provide reasons and 
bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. 
§§ 7104(d)(1), 5107(b) (West 1991)), are heightened.  See 
also Moore (Howard) v. Derwinski. 1 Vet. App. 401, 404 
(1991).  In this case, the Board concludes that the RO has 
satisfied its duty to assist in its attempts to locate the 
missing records.

The Board declines to obtain a medical nexus opinion with 
respect to the claims of entitlement to service connection 
for hearing loss and perforated right eardrum because there 
is no evidence of pertinent disability for a number of years 
following service.  Thus, even though the appellant has 
current evidence of residuals of right eardrum perforation, 
there is no true indication that such disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Given that the service medical records are 
unavailable and there is no evidence of treatment for 
perforated eardrum until 1965, or of hearing loss for many 
years thereafter, any opinion relating current disability to 
service would certainly be speculative.  Service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2004).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110 
(West 2002).

The appellant contends that he injured his right ear when he 
hit his head on a tank turret during ACDUTRA in June 1959, 
and that he was exposed to loud noises during that training 
resulting in hearing loss.  As noted above, the appellant's 
service medical records are not available.  The records show 
that he had a period of ACDUTRA from March to September 1959.  

A statement dated in December 2002 from R.L.B., M.D., noted 
that Dr. B. examined the appellant in 1965 and noted the 
presence of a rupture of the tympanic membrane of the right 
ear.  

A September 2002 private treatment record noted a diagnosis 
of otitis media of the right ear.  A September 2002 VA 
outpatient treatment record noted the appellant's recent 
complaints of middle ear discomfort, and "popping and 
scratching" of the ears, had resolved.  No fluid was visible 
behind the tympanic membranes, but there was evidence of old 
perforations.  

A written statement from A.F., who indicated that he was a 
registered nurse as well the appellant's supervisor at work, 
indicated that the appellant had "experienced  hearing 
loss" and pain in his right ear area.  "This pain has 
occurred since his time in the military." 

The objective evidence of record indicates that the appellant 
has current evidence of old perforation of the right eardrum, 
and indications of current hearing loss.  There is no 
competent evidence of a nexus between the current complaints 
and his period of ACDUTRA in 1959.  The objective evidence 
shows that a perforated eardrum was first noted in 1965, 
nearly six years following the period of ACDUTRA, and 
objective complaints of hearing loss have been noted only 
since 2002.  The statement of A.F. to the effect that the 
appellant's ear pain "has occurred since his time in the 
military" is not based on first-hand knowledge, but instead 
on the appellant's reported history, which is not objectively 
supported in the record.  Medical opinions have no probative 
value when they are based on an inaccurate factual predicate, 
such as the appellant's self- reported and inaccurate 
history.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
548 (1993)

In sum, there is also no objective evidence showing any 
injury to the appellant's right ear during ACDUTRA.  While 
the appellant maintains that he injured his right ear when he 
hit his head on a tank turret in June 1959, he is not 
competent to offer an opinion as to the etiology of any 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The preponderance of the evidence is against the 
appellant's claims for service connection for hearing loss 
and right ear perforation.  Hence, those claims must be 
denied.


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


